986 So. 2d 659 (2008)
Roger HARKLESS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2083.
District Court of Appeal of Florida, Fourth District.
July 16, 2008.
Carey Haughwout, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Robinson v. State, 373 So. 2d 898 (Fla.1979).
SHAHOOD, C.J., WARNER and DAMOORGIAN, JJ., concur.